The Vice-Chancellor:
A party cannot notice a cause For hearing by anticipation. If a suit be waiting for a report, it cannot, merely because such report will be obtained before the cause can be heard, be put upon a calendar for a hearing. Such a thing can certainly not be done except by consent of all parties. The defaults must be set aside ; but, inasmuch as the party applying had notice of hearing and saw how the cause stoo.d at a certain number upon the calendar, he should have attended whep it was called, and then moved that it be stricken off or placed at the bottom. No costs, therefore, given.